Title: George Jefferson to Thomas Jefferson, 12 June 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 12th June 1809
          The two boxes mentioned in Mr Gelston’s letter were received, but Major Gibbon called soon after, with a letter from Capt Tingey of Washington, saying that one of them belonged to him, and had been forwarded to us by mistake.—it is still here, waiting for a good opportunity by which to send it to Washington.—There is no direction on the box, a card appearing to have been rubbed off.—
          I am sorry that we cannot even have the satisfaction of punishing the drayman who took the lost trunk, as, if I knew him, I have forgotten who he was.
          Harry, as one of Mr R’s men informed me, says he does not know him.
          I am Dear Sir Your Very humble servt Geo. Jefferson
         